Citation Nr: 1023353	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-26 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran served on active duty from February 1971 to 
December 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 decision issued by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a noncompensable evaluation; and denied 
service connection for tinnitus and bilateral hearing loss.

In a rating decision issued in August 2008, the RO granted 
service connection for the bilateral hearing loss disability.  
The Veteran has not expressed disagreement with the rating or 
effective date assigned; hence, this issue is no longer on 
appeal.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam from July 1971 to 
April 1972.

2.  Resolving doubt in the Veteran's favor, tinnitus was 
incurred as a result of active duty.

3.  Since the grant of service connection, PTSD has 
manifested primarily with subjective symptoms of sleep 
impairment, hypervigilance, exaggerated startle response, 
irritability, intrusive thoughts, and attention and 
concentration difficulties; but has not been shown to result 
in an occasional decrease in work efficiency and intermittent 
inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred as a result of active service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303 (2009).

2.  Resolving doubt in the Veteran's favor, the criteria for 
a 10 percent rating for PTSD, and no higher, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided the Veteran with VCAA-required notice in 
correspondence sent in January 2006, prior to the initial 
adjudication of his claim.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his service connection claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  A letter sent in March 2006 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  

The issue of a higher initial rating for PTSD arises from the 
Veteran's disagreement with the initial evaluation assigned 
with the grant of service connection.  Courts have held that 
where the underlying claim for service connection has been 
granted and there is disagreement as to downstream questions, 
the claim has been substantiated and there is no need to 
provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In 
consideration of Hartman and Dunlap, further VCAA notice is 
not required.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and correspondence from his private 
physician.  The Veteran was also afforded VA examinations in 
connection with his claim.  He has not identified, nor is the 
Board aware of, any additional evidence that could be 
obtained to substantiate the claim.  Therefore, the Board is 
satisfied that VA has assisted the Veteran in the development 
of his claim in accordance with applicable laws and 
regulations and to move forward with adjudication of this 
claim would not cause any prejudice to the Veteran.  
Accordingly, the Board will address the merits of this claim.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303. 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Lay 
testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494- 95 (lay person may provide eyewitness account of 
medical symptoms).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, such as tinnitus, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 
3.309(a). 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although an 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service treatment records contain no subjective complaint or 
clinical diagnosis of tinnitus.  The December 1973 physical 
examination for separation purposes was negative for 
tinnitus, but did reflect hearing loss at 6000 Hertz, which 
had not been present upon entrance to service, in 1971.  The 
Veteran's DD 214 shows that his military occupational 
specialty was Guard and Watchman (95820).  The DD 214 also 
shows service in Vietnam from July 1971 to April 1972.

There are no records of post-service VA or private medical 
treatment in the claims file.  The Veteran was afforded a VA 
examination in September 2006.  The examiner indicated review 
of the claims file.  The Veteran reported that he served as a 
military police officer in the Army and had a one-year tour 
of duty in Vietnam.  The Veteran reported exposure to noise 
from explosions, artillery fire, the shooting range, and 50 
caliber machine guns.  Following discharge, he worked as an 
engineer for 30 years and denied any occupational or 
recreational noise exposure.  He reported that he believed 
his ear drums had ruptured in 1972.  He also reported that 
the initial onset of tinnitus was approximately 35 years ago.  
Based on the examination findings, the examiner stated that 
review of the claims file failed to reveal any documentation 
pertaining to tinnitus.  He concluded that there was 
insufficient evidence available to render an opinion as to 
the etiology of the Veteran's tinnitus without resorting to 
speculation.

In a letter dated in August 2008, Dr. D., a private physician 
indicated that she had recently seen the Veteran in her 
office.  In Dr. D.'s opinion, the Veteran had bilateral 
tinnitus (and bilateral hearing loss) as a result of 
artillery fire in Vietnam.

As tinnitus did not manifest to a compensable degree within 
one year of separation from active duty, it may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Analysis

The Veteran contends that he developed tinnitus as a result 
of service, particularly as a result of being exposed to loud 
noise in service from weapons fire in Vietnam.

A current tinnitus disability has been established based on 
the evidentiary record.  The Veteran's statements are 
competent to establish readily identifiable symptoms of 
tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The September 2006 VA examination report and August 
2008 correspondence from Dr. D. confirm the Veteran's report 
of tinnitus and a current diagnosis of the same.

At the 2006 VA examination, the Veteran reported that he 
first noticed tinnitus 35 years ago, which would have been in 
1971 and during service.  The Board notes that there is no 
objective record of acute ear trauma or tinnitus in service.  
Yet, hearing loss was shown at separation and the Veteran has 
presented credible testimony of military noise exposure.  In 
addition, he is competent to report pain and ringing in the 
ears, as these symptoms are readily capable of lay 
observation. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

As the first two elements of service connection have been 
established, the only remaining requirement is evidence of a 
nexus between current tinnitus and military service.  The 
Veteran has reported the onset of tinnitus in service (in 
1971), and his statements may be liberally interpreted as 
reporting a continuity of difficulty with his tinnitus 
symptoms since.  He is competent to report a continuity of 
symptomatology, and such continuity can serve to satisfy the 
requirement for a nexus between an in-service event and a 
current disability.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Moreover, the 
Board finds that the Veteran's account of exposure to loud 
noise from gunfire, including during his service in Vietnam, 
is consistent with his MOS as a military police officer.  See 
38 U.S.C.A. § 1154(a).

The Board has considered the September 2006 VA opinion, which 
is against a nexus between the Veteran's in-service noise 
exposure and his current tinnitus.  However, it appears that 
the only rationale offered for the opinion was that there was 
no information pertaining to tinnitus in the claims file.  
The Board, however, notes that a medical opinion based solely 
on the absence of documentation in the record is inadequate, 
and an examiner must take into account a veteran's reports of 
injuries and symptoms.  See Dalton v. Nicholson, 21 Vet. App. 
23(2007).  The private medical opinion from Dr. D., which 
supports a nexus between the Veteran's in-service noise 
exposure and his current tinnitus, was not supported by a 
rationale.  Thus, its probative value is also diminished.  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).

Aside from these two medical opinions, each of limited 
probative weight, the only remaining evidence of a nexus is 
the Veteran's credible report of tinnitus in service with a 
continuity of symptoms thereafter.  Thus, the Board finds 
that the required nexus has been established.  For the 
Veteran to prevail in his claim, it must only be demonstrated 
that there is an approximate balance of positive and negative 
evidence.  In this case, the evidence is at least in 
equipoise.  Thus, reasonable doubt is resolved in favor of 
the Veteran.  Service connection for bilateral hearing loss 
and tinnitus is granted. 38 U.S.C.A. § 5107(b).


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v.  
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  
Under this formula, a 0 percent rating is in order when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.  
A 10 percent rating is in order when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication. Id.

A 30 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 
Id. 

A 50 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. Id.

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. Id.

A 100 percent rating is for application when the service-
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.   

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Id.  

Service treatment records do not reflect any evidence of 
treatment for any acquired psychiatric disorder, including 
PTSD.  There also is no record of post-service treatment for 
any psychiatric condition, including PTSD.  

The Veteran was afforded a VA examination in February 2007.  
He denied current treatment for a mental disorder.  The 
Veteran reported that he had been married three times and 
divorced twice.  Currently, he had been married 14 years and 
got along very well with his spouse.  He indicated that he 
had 7 children and had a very close relationship with all of 
them.  The Veteran reported social self-restriction and 
denied having close friends.  He disliked confiding in 
people, socializing, and being in big crowds.  Leisure 
activities included operating a ham radio and fishing.  The 
Veteran denied a history of suicide attempts or violence, or 
any current homicidal or suicidal thoughts.  He denied 
problems from alcohol or other substances.  He also reported 
that he had been employed for over 20 years and had not lost 
any time from work in the last 12 months.

Regarding PTSD-specific symptoms, the Veteran reported 
experiencing: persistent re-experiencing of the traumatic 
events, persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness, and persistent 
symptoms of increased arousal.  He indicated the frequency of 
these symptoms were at least 15 times per month, and were 
moderate to severe.  He also reported sleep disturbances, 
difficulty with attention and concentration, hypervigilance, 
exaggerated startle response, and angry and irritable 
outbursts.  These disturbances caused clinically significant 
distress or impairment with regards to social, occupational 
and other important areas of functioning, per the VA 
examiner.  

Objectively, the Veteran appeared to the examination in 
disheveled clothes and was inappropriately dressed.  
Psychomotor activity and speech were unremarkable.  The 
Veteran's attitude towards the examiner was suspicious, 
contemptuous and irritable.  His affect was constricted.  He 
was unable to describe his mood.  The Veteran was easily 
distracted and had a short attention span.  He was unable to 
do serial 7's and unable to spell a word forwards and 
backwards.  He was only to recall 2/3 objects after a 5 
minute delay.  The Veteran was oriented to time, place and 
person.  His thought processes were unremarkable, but his 
thought content was indicative of paranoid ideations.  
Paranoid delusions were present and persistent.  Judgment was 
intact.  Regarding insight, the Veteran partially understood 
that he had a problem.  The Veteran reported sleep 
impairment, weekly panic attacks, inappropriate behavior 
(i.e. quick temper), and obsessive/ritualistic behavior.  
Impulse control was fair and he endorsed episodes of 
violence.  He indicated that he was able to maintain minimum 
personal hygiene and denied any problems with activities of 
daily living.  

The examiner conducted several clinical tests for PTSD 
symptom severity, including the Mississippi Scale for Combat-
Related PTSD, the PTSD Checklist for Combat and Non-Combat 
Trauma, the Minnesota Multiphasic Personality Inventory 
(MMPI), Substance PTSD Subscales, and Millon Clinical 
Multiaxial Inventory-III (MCMI3), Beck Anxiety Inventory 
(BAI), and the Beck Depression Inventory II (BDI2).  The 
examiner noted that some of the protocols were consistent 
with PTSD signs and symptoms, but the severity was mild.  
However, the remaining protocols (i.e. Mississippi Scale, 
PTSD Checklist, MCMI3) were all consistent with a severe 
personality disorder.  The examiner also noted that the MMPI2 
was deemed invalid due to validity of scores, and reflected 
symptom exaggeration.  The AXIS I diagnosis was PTSD, 
chronic, mild.  The AXIS II diagnosis was personality 
disorder, not otherwise specified, with prominent schizoid 
traits, schizotypal and avoidant traits.  The current GAF was 
75.  

The Veteran reported that his concentration at work is not 
what it should be, that he is quick tempered, and some days 
just does not feel like taking care of himself.  Sometimes he 
would just explode when one of the kids asked him something.  
He did not socialize a lot.  He did not want to be around a 
lot of people and big crowds made him nervous.  

The examiner stated that since the Veteran had been employed 
for over 20 years, his PTSD appeared to have caused only 
minimal problems, if any, in the work setting.  He further 
explained that the Veteran's severe personality disorder is 
independently responsible for impairment in psychosocial 
adjustment and reducing the quality of his life.  The 
Veteran's avoidant and schizotypal features make him 
uncomfortable in close relationships and his cognitive and 
perceptual processes would be distorted in comparison to 
others not exhibiting this type of behavior.  The examiner 
concluded that the Veteran's PTSD was not severe enough to 
interfere with either occupational or social functioning.  

Analysis

In a rating decision issued in February 2007, the Veteran was 
granted service connection for PTSD with a noncompensable 
rating (0 percent), effective from August 18, 2005.  He 
contends that the initial rating should be higher.

A minimum compensable rating of 10 percent requires PTSD 
symptoms that are severe enough to cause interference with 
occupational and social functioning.  In this case, a VA 
examiner has opined that the Veteran's PTSD is not severe 
enough to cause interference with his occupational and social 
functioning.  Nonetheless, the Veteran subjectively reports 
that his PTSD has manifested primarily with symptoms of sleep 
impairment, hypervigilance, exaggerated startle response, 
irritability, intrusive thoughts, and attention and 
concentration difficulties.  He has also reported that he 
tends to be socially isolative; and is quick-tempered, easily 
aggravated, and has somewhat impaired concentration at work.  
Resolving doubt in the Veteran's favor, the Board finds that 
there is evidence suggestive of mild interference with 
occupational and social functioning, thereby warranting a 10 
percent evaluation.  

A 10 percent rating is assigned where symptoms are mild and 
transient and only cause decreased work efficiency during 
periods of significant stress.  Here, the VA examiner has 
stressed that the Veteran's PTSD causes only minimal 
impairment in regards to his occupational and social 
functioning.  The Veteran's current GAF score of 75 further 
demonstrates that any symptoms which are present are 
transient and expectable reactions to psychosocial stressors 
and cause no more than slight impairment in social or 
occupational functioning.   DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM- IV) 47 (4th ed. 1994).

A 30 percent rating requires that there be an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  
While the Veteran reported symptoms of suspiciousness, panic 
attacks, and sleep impairment, the objective VA psychological 
findings show that the cumulative impact on occupational 
functioning from PTSD has been minimal and has not caused 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
Veteran has been employed for over 20 years on a full-time 
basis, and has not lost time from work due to PTSD, or 
otherwise reported that there has been an occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  There is no other objective 
evidence, such as letters from employers or co-workers, or 
disciplinary warnings or other adverse employee actions that 
would suggest that there has been an occasional decrease in 
work efficiency or inability to perform occupational tasks.  

Regarding PTSD's impact on social functioning, the examiner 
determined that the Veteran's severe personality disorder was 
independently responsible for impairment in the Veteran's 
psychosocial adjustment and reducing his quality of life.  
The Veteran is not service-connected for a personality 
disorder and generally, personality disorders are not 
considered disabilities for VA purposes.  38 C.F.R. §§ 
3.303(c), 4.9.  Therefore, any social impairment currently 
demonstrated would not support a 30 percent rating.

In short, the clinical evidence does not demonstrate that the 
Veteran's mild PTSD manifests with symptomatology such that 
it more nearly approximates the criteria for a 30 percent 
evaluation.  The criteria for an initial disability 
evaluation of 10 percent, and no higher, have been met for 
the entire period of time that is covered by this appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (where appeal 
stems from the appellant's disagreement with an evaluation 
assigned in connection with the original grant of service 
connection, the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, are for consideration).  The evidence does not 
show that there are any periods of time where a rating higher 
than 10 percent is warranted.  

In reaching this decision, the Board considered the issue of 
whether the Veteran's service-connected PTSD disability, 
standing alone, presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  In Thun v. Peake, the Court 
held that determining whether a claimant is entitled to an 
extraschedular rating is a three-step inquiry. 22 Vet. App. 
111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The 
first step is to determine whether the "evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate." Id. If the adjudicator determines 
that this is so, the second step of the inquiry requires the 
adjudicator to "determine whether the claimant's exceptional 
disability picture exhibits other related factors," such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 116. Finally, if the first two steps 
of the inquiry have been satisfied, the third step requires 
the adjudicator to refer the claim to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for a determination of whether an extraschedular 
rating is warranted.  Id.

The Veteran's PTSD manifests with subjective symptoms of 
sleep impairment, hypervigilance, exaggerated startle 
response, irritability, intrusive thoughts, and attention and 
concentration difficulties; however, the PTSD is only mild in 
severity and does not cause any more than mild interference 
with occupational functioning.  As discussed above, the 
specific rating criteria for mental disorders reasonably 
contemplate these symptoms and the assigned schedular 
evaluation is, therefore, adequate.  In addition, the PTSD 
disability has not required any periods of hospitalization, 
nor has it caused a marked interference with employment.  The 
Veteran has maintained full-time employment for 20 years, 
with no time lost from work due to PTSD.  While the 
assignment of a 10 percent evaluation recognizes that there 
is commensurate industrial impairment, a marked interference 
with employment is not shown.  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.

Finally, where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  TDIU may be a part of a claim for increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
Veteran is employed full time and has not alleged that he was 
unemployable during the course of the appeal and there is no 
other evidence of unemployability.  Accordingly, TDIU is not 
raised by the record.


ORDER

Service connection for tinnitus is granted.

A 10 percent rating for PTSD, and no higher, is granted.


____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


